2 F.3d 1150
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Wakter WOLTZ, Plaintiff-Appellant,v.Gwendolyn S. KING, Commissioner of Social Security;  RhodaM.G. Davis, Associate Commissioner for Supplemental SecurityIncome; Robert Sears, Administrative Law Judge;  LouisAdkins, Office Manager;  Ms. Reagon-Johnson, Classification;Ms. Cooper, Classification, Defendants-Appellees.
No. 93-6500.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 5, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-93-823)
Robert Walter Woltz, Appellant Pro Se.
D.Md.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Robert Walter Woltz appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Woltz v. King, No. CA-93-823 (D. Md. Mar. 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that although the district court denied Woltz's motion for extension of time to appeal under Fed.  R. App.  P. 4(a)(5), the notice of appeal was timely filed.  Fed. R. App.  P. 4(a)(1) (sixty-day appeal period applies when an officer of the United States is a party)